Name: 2007/130/EC: Commission Decision of 20 February 2007 amending Decision 2003/71/EC to extend its period of application and repealing Decision 2003/70/EC (notified under document number C(2007) 492) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  health;  agricultural policy;  international trade
 Date Published: 2007-02-23; 2007-08-24

 23.2.2007 EN Official Journal of the European Union L 55/31 COMMISSION DECISION of 20 February 2007 amending Decision 2003/71/EC to extend its period of application and repealing Decision 2003/70/EC (notified under document number C(2007) 492) (Text with EEA relevance) (2007/130/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) The occurrence of infectious salmon anaemia (ISA) in the Faroe Islands led to the adoption of Commission Decision 2003/71/EC of 29 January 2003 on certain protective measures in respect of infectious salmon anaemia in the Faroe Islands (3). That Decison is to apply until 31 January 2007. (2) Decision No 2/2005 of the EC-Faroe Island Joint Committee of 8 December 2005 amending Decision No 1/2001 laying down provisions to implement the Protocol on veterinary matters supplementing the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Island, of the other part (4) approves a contingency plan submitted by the Faroe Islands for certain fish diseases, including fish infected with infectious salmon anaemia, in accordance with Article 15 of Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (5) (the contingency plan). (3) The contingency plan includes a withdrawal scheme in accordance with Article 6 of Directive 93/53/EEC and a vaccination procedure. Vaccination is still used as a control strategy. To prevent the spreading of the disease to non-infected areas, the protective measures provided for in Decision 2003/71/EC should remain applicable as long as vaccination is applied. (4) Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (6) provides that the transposition measures adopted by the Member States pursuant to that Directive are to apply from 1 August 2008. Accordingly, Decision 2003/71/EC should be reviewed before that date. (5) Decision 2003/71/EC should therefore be amended in order to extend its period of application from 31 January 2007 until 31 July 2008. (6) The occurrence of infectious salmon anaemia (ISA) in Norway led to the adoption of Commission Decision 2003/70/EC of 29 January 2003 on certain protective measures in respect of infectious salmon anaemia in Norway (7). That Decision applied until 1 February 2004. For the sake of clarity, that Decision should be expressly repealed. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2003/71/EC 31 January 2007 is replaced by 31 July 2008. Article 2 Decision 2003/70/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC. (3) OJ L 26, 31.1.2003, p. 80. Decision as last amended by Decision 2005/86/EC (OJ L 30, 3.2.2005, p. 19). (4) OJ L 8, 13.1.2006, p. 46. (5) OJ L 175, 19.7.1993, p. 23. Directive as last amended by Directive 2006/104/EC. (6) OJ L 328, 24.11.2006, p. 14. (7) OJ L 26, 31.1.2003, p. 76. Decision as amended by Decision 2003/392/EC (OJ L 135, 3.6.2003, p. 27).